              Case 1:19-cv-00921-RMB-AMD Document 27 Filed 05/06/20 Page 1 of 1 PageID: 50

CONRAD J. BENEDETTO ***
________________________                                                                               OFFICES
ALYSSA K. POOLE***                                                                            PHILADELPHIA, PENNSYLVANIA
KRISTOFFER R. BUDHRAM*^                                                                          MARLTON, NEW JERSEY
                                                                                                 SOUTHFIELD, MICHIGAN
*** MEMBER OF NJ & PA BAR                                                                         NEW YORK, NEW YORK
*^ MEMBER OF PA & FL BAR                          1615 South Broad Street                       JACKSONVILLE, FLORIDA
                                                  Philadelphia. PA 19148
                                                   Telephone: (215) 389-1900
                                                   Facsimile: (215) 271-8910



                                                WWW.BENEDETTOLAW.COM

                                                      May 4, 2020


        Hon. Ann Marie Donio, U.S.M.J.
        United States District Court
        Mitchell H. Cohen Building & U.S. Courthouse
        4th & Cooper Streets Room 1050
        Camden, NJ 08101

                 RE:    Keith Robinson v. City of Pleasantville, et al.
                        Docket No: 1:19-cv-00921-RMB-AMD


        Dear Judge Donio,

               Please be reminded that my office represents Plaintiff in the above referenced matter. I am
        writing to inform the court, that after speaking with my client and counsel for the Defendants, Plaintiff
        has come to the decision to withdraw this matter. To that end, do you want my office to file a formal
        motion to withdraw or will a stipulation signed by all parties suffice? Please let me know and I will
        follow your instruction.

                 Thank you in advance for your courtesies and consideration.

                                                              Respectfully submitted,

                                                              /s/ Conrad J. Benedetto

                                                              Conrad J. Benedetto, Esquire



        cc:      Counsel of Record (via ECF)
